UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF August6, 2008 (August 6, (Date of Report (date of earliest event reported)) Hughes Communications, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-33040 13-3871202 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employee IdentificationNumber) 11717 Exploration Lane Germantown, Maryland 20876 (Address of principal executive office and Zip code (301)428-5500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section2 – Financial Information Item2.02Results of Operations and Financial Condition. On August 6, 2008, Hughes Communications, Inc. (the “Company”) issued a press release announcing certain financial results for the quarter ended June 30, 2008. A copy of the Company’s press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Section9 – Financial Statements and Exhibits Item9.01.Financial Statements and Exhibits. (d) Exhibits. The exhibit to this Current Report on Form 8-K is listed on the Exhibit Index on page 4 hereof, which is incorporated by reference in this Item9.01(d). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hughes Communications, Inc. Date: August 6, 2008 By: /s/ Dean A. Manson Name: Dean A. Manson Title: Senior Vice President, General Counsel and Secretary 3 EXHIBIT INDEX Exhibit Number Description 99.1 Press release dated August 6, 2008 issued by Hughes Communications, Inc. regarding financial results for the quarter endedJune 30, 2008. 4
